DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (5,896,472).
Regarding claim 1:  Takayama discloses a reading device (reading devices 64L, 64R for reading the image position detection marks, col. 4, ln. 50-53); a position reference member having a mark opposite the reading device (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written 
Regarding claim 2:  Takayama satisfies all the elements of claim 1.  Takayama further discloses wherein the position reference member (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is 
Regarding claim 3:  Takayama satisfies all the elements of claim 2.  Takayama further discloses wherein the position reference member has a plurality of marks (The detecting means for detecting the marks for detection of image position, i.e., mark reading devices 64L, 64R are arranged to detect four position detection marks of a cross shape as shown in FIG. 1 (hereinafter referred to as register marks) 55R, 55L, which are formed in a non-image-forming region of the respective photosensitive drums 41C, 41M, 41Y, 41BK before the image forming apparatus starts carrying out the image forming process and which are transferred to the belt 46 on either side of the conveying direction of the sheet conveying belt 46. The register marks 55R, 55L have the same structure., col. 3, ln. 39-49) disposed at positions corresponding to a plurality of areas that divide the reading device in the main scanning direction (As described above, the image forming apparatus of the present invention is an image forming apparatus for performing multicolor development for forming color images based on image information to form superimposed images, said image forming apparatus controlling the image forming units (Pa, Pb, Pc, Pd) to correct a transfer image deviation, based on detection signals output from the position detecting means (64R, 64L), and, in order to correct the transfer image deviation, comprising the means (41C, 41M, 41Y, 41BK) for transferring the image position detection marks (55R, 55L) onto the image transfer region, the conveying member (46) for conveying the image position detection marks transferred, the illumination system (2, 3) placed on the downstream side in the moving direction of the conveying member (46) and illuminating the image position detection 
Regarding claim 4:  Takayama satisfies all the elements of claim 3.  Takayama further discloses wherein the marks are arranged at predetermined intervals on the position reference member (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written with the toner or the like passes through the IR -transmitting filter 4 and is focused by the imaging optical system 5 on the photodetector 6 such as CCD sensitive to the infrared light, to be read thereby. Although the spectral reflectances of the register marks in the visible region generally change depending upon the color toners of cyan, magenta, yellow, black, etc., stable outputs can be obtained from the photodetector 6 by using the light source that emits the light in the infrared region. If the optical axis of the imaging optical system 5 is inclined relative to the normal line to the conveying belt 46 in this case, detection positions of the register marks change with up and down movement of the conveying belt 46, thereby being detected as an image deviation. The image deviation can be minimized in reading by setting the optical axis of the imaging optical system 5 as to be normal to the conveying belt 46., col. 4, ln. 55 through col. 5, ln. 14).
Regarding claim 5:  Takayama satisfies all the elements of claim 1.  Takayama further discloses wherein the circuitry detects the position of the mark on the position reference member when the reading device is activated (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written with the toner or the like passes through the IR -transmitting filter 4 and is focused by the imaging optical system 5 on the photodetector 6 such as CCD sensitive to the infrared light, to be read thereby. Although the spectral reflectances of the register marks in the visible region generally change depending upon the color toners of cyan, magenta, yellow, black, etc., stable outputs can be obtained from the photodetector 6 by using the light source that emits the light in the infrared region. If the optical axis of the imaging optical system 5 is inclined relative to the normal line to the conveying belt 46 in this case, detection positions of the register marks change with up and down movement of the conveying belt 46, thereby being detected as an image deviation. The image deviation can be minimized in reading by setting the optical axis of the imaging optical system 5 as to be normal to the conveying belt 46., col. 4, ln. 55 through col. 5, ln. 14).
Regarding claim 11:  Takayama satisfies all the elements of claim 1.  Takayama further discloses wherein the position reference member (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED 
Regarding claim 13:  Takayama discloses detecting a position of a mark on a position reference member by a reading device (reading devices 64L, 64R for reading the image position detection marks, col. 4, ln. 50-53); detecting a contour of a processing target and a position of a pattern on the processing target (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written with the toner or the like passes through the IR -transmitting filter 4 and is focused by the imaging optical system 5 on the photodetector 
Regarding claim 14:  Takayama discloses detecting a position of a mark on a position reference member by a reading device (reading devices 64L, 64R for reading the image position detection marks, col. 4, ln. 50-53); detecting a contour of a processing target and a position of a pattern on the processing target (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written with the toner or the like passes through the IR -transmitting filter 4 and is focused by the imaging optical system 5 on the photodetector 6 such as CCD sensitive to the infrared light, to be read thereby. Although the spectral reflectances of the register marks in the visible region generally change depending upon the color toners of cyan, magenta, yellow, black, etc., stable outputs can be obtained from the photodetector 6 by using the light source that emits the light in the infrared region. If the optical axis of the imaging optical system 5 is inclined relative to the normal line to the conveying belt 46 in this case, detection positions of the register marks change with up and down movement of the conveying belt 46, thereby being detected as an image deviation. The image deviation can be minimized in reading by setting the optical axis of the imaging optical system 5 as to be normal to the conveying belt 46., col. 4, ln. 55 through col. 5, ln. 14); and correcting a processing position for the processing target to offset distortion of the reading device (As described above, the image forming apparatus of the present invention is an image forming apparatus for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Tanaka et al. (hereinafter Tanaka) (US 2012/0099147 A1).
Regarding claim 6:  Takayama satisfies all the elements of claim 1.  Takayama further discloses wherein the circuitry detects the mark on the position reference member (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written with the toner or the like passes through the IR -transmitting filter 4 and is focused by the imaging optical system 5 on the photodetector 6 such as CCD sensitive to the infrared light, to be read thereby. Although the spectral reflectances of the register marks in the visible region generally change depending upon the color toners of cyan, magenta, yellow, black, etc., stable outputs can be obtained from the photodetector 6 by using the light source that emits the light in the infrared region. If the optical axis of the imaging optical system 5 is inclined relative to the normal line to the conveying belt 46 in this case, detection positions of the register marks change with up and down movement of the conveying belt 46, thereby being detected as an image deviation. The image deviation can be minimized in reading by setting the optical axis of the imaging optical system 5 as to be normal to the conveying belt 46., col. 4, ln. 55 through col. 5, ln. 14).
	Takayama fails to specifically address upon receiving a job start command.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include upon receiving a job start command in order to start a function of the device by pressing a start key as taught by Tanaka (par. 78).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Jamzadeh (5,369,426).
Regarding claim 12:  Takayama satisfies all the elements of claim 1.  Takayama further discloses the position detector according to claim 1 (When the register marks formed on the sheet conveying belt 46 by the image forming units not shown are conveyed with movement of the conveying belt 46 to below the reading devices 64L, 64R for reading the image position detection marks, light emitted from the light source for emitting infrared light, such as the LED lamp 2 is approximately collimated by the condenser lens 3 to illuminate the register marks written with a toner or the like. Part of reflected light as scattered by the register marks written with the toner or the like passes through the IR -transmitting filter 4 and is focused by the imaging optical system 5 on the photodetector 6 such as CCD sensitive to the infrared light, to be read thereby. Although the spectral reflectances of the register marks in the visible region generally change depending upon the color toners of cyan, magenta, yellow, black, etc., stable outputs can be obtained from the photodetector 6 by using the light source that emits the light in the infrared region. If the optical axis of the imaging optical system 5 is inclined relative to the normal line to the conveying belt 46 in this case, detection positions of the register marks change with up and down movement of the conveying belt 46, thereby being detected as an image deviation. The image deviation can be minimized in reading by setting the optical axis of the 
	Takayama fails to specifically address and a print engine unit, wherein the circuitry controls the print engine unit based on image writing position data; to write an image on a recording medium.
	Jamzadeh discloses and a print engine unit, wherein the circuitry controls the print engine unit based on image writing position data (FIG. 7 illustrates the print engine at the "home" 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include and a print engine unit, wherein the circuitry controls the print engine unit based on image writing position data; to write an image on a recording medium in order to ensure that a complete image can be written as taught by Jamzadeh (col. 4, ln. 41-43).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664